Citation Nr: 1449457	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-32 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, hypersomnia or sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1992 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2008 and in March 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.   A transcript of the hearing is in the Veteran's file.

In May 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A sleep disorder, hypersomnia or excessive daytime sleepiness, is the result of service-connected dysthymic disorder.

2.  A sleep disorder, sleep apnea, was not affirmatively shown in service; sleep apnea is unrelated to an injury, disease, or event in service; sleep apnea is not caused by or made worse by service-connected diabetes mellitus.

3.  Hypertension was not affirmatively shown in service; hypertension is unrelated to an injury, disease, or event in service; hypertension as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and hypertension is not caused by or made worse by service-connected diabetes mellitus. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, hypersomnia or excessive daytime sleepiness, as secondary to service-connected depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for a sleep disorder, sleep apnea, to include as secondary to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for hypertension to include as secondary to a service-connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in May 2008 and in February 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice), and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records and VA medical records. 

VA examinations were conducted in May 2008, in March 2009, and in September 2013.  The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, and an examination of the Veteran, as well as sufficient findings so that the Board's decision is a fully informed one.  



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  



Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a). 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran was not engaged in active combat with the enemy during active duty so combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Sleep Disorder 

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypersomnia (excessive daytime sleepiness) or sleep apnea.  The service treatment records do show that in November 1992 the Veteran complained of excessive tiredness over a two week period after he had changed from working a night shift to a day shift.  The Veteran did describe increased stress at work and at home.  The assessment was adjusting to a change of shift. 




After service, in a rating decision in March 2006, the RO granted service connection for diabetes mellitus. 

In August 2008, a VA health care professional stated that the Veteran was being evaluated for recent hypersomnia.

In November 2008 and in January 2009, VA records show a recent history of hypersomnia.  It was noted that the Veteran had lost his job [in September 2008] because he kept falling asleep at work.  In January 2009, the Veteran was referred to a pulmonary consultation for evaluation of possible narcolepsy.  The Veteran stated that he experienced symptoms of daytime sleepiness for almost 20 years.  The assessment was positional sleep apnea, excessive daytime sleepiness, and abnormal MSLT suggestive of narcolepsy.  In February 2009, sleep test did not suggest narcolepsy, but the test indicated greater than average sleepiness.  The impression by a VA physician was positional sleep apnea [by sleep study] and hypersomnia.

In December 2008, the Veteran filed a claim of service connection for hypersomnia and sleep apnea secondary to service-connected diabetes mellitus.

On VA examination in March 2009, the Veteran described falling asleep several times a day.  After a review of the Veteran's history and the sleep studies in October 2008 and in February 2009, the VA examiner expressed the opinion that hypersomnia and sleep apnea were not caused by or the result of diabetes.  The VA examiner explained that the literature did not show any evidence that diabetes caused hypersomnia or sleep apnea.  The VA examiner stated most likely hypersomnia was a symptom of sleep apnea.

In a rating decision in March 2009, the RO denied service connection for sleep apnea.  




In April 2009, VA records show that the impressions were depression, positional sleep apnea, excessive daytime sleepiness due to insufficient sleep, poor sleep hygiene, and poor CPAP adherence.  In May 2009, the Veteran's symptoms of excessive daytime sleepiness improved with antidepressant medication.

In support of his claim, the Veteran submitted a Mayo Clinic medical article indicating that obstructive sleep apnea is three times more common in people who have diabetes than in those who do not have diabetes.  

In the notice of disagreement in August 2009 and in the substantive appeal in February 2010, the Veteran stated that sleep apnea was three times more likely in people with diabetes, citing an article by the Mayo Clinic. 

In November 2011, the Veteran stated that he was told by VA that the sleep studies were inconclusive as to sleep apnea.  The Veteran stated that he had fallen asleep while standing, sitting, and driving and that the deprivation of sugar related to diabetes causes excessively tiredness.

In a rating decision in May 2012, the RO granted denied service connection for dysthymic disorder secondary to service-connected diabetes mellitus.  

On VA examination in September 2013, the VA examiner concluded that hypersomnia was more likely related to service-connected depression.  In support of his conclusion, the VA examiner noted that some of the most common causes of excessive daytime sleepiness included depression and comorbid medical and psychiatric disorders.  Also, the VA examiner stated that the Veteran did not have sleep apnea after reviewing a sleep study by VA in February 2009, which was inconclusive as to the sleep apnea.  The VA examiner stated that it was less likely than not that sleep apnea was incurred in service or caused by an injury, event, or illness in service.  The VA examiner indicated that as sleep apnea was not presently shown secondary service connection was no applicable. 



In the supplemental statement of the case in May 2014, the RO addressed hypersomnia, finding that it was not service connected.  

Analysis

Hypersomnia 

On the basis of the service treatment records alone hypersomnia or excessive daytime sleepiness was not affirmatively shown to have had onset in service.  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).

After service in August 2008, in March 2009, and in September 2013, VA records document hypersomnia, and service connection has been established for diabetes mellitus and for dysthymic disorder.  

In statements, the Veteran asserts that his sleep problems are due to service-connected diabetes.  Service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability (referred to as secondary service connection).  38 C.F.R. § 3.310.

The remaining question is whether there is a nexus or causal relationship between hypersomnia and a service-connected disability.  

The medical evidence of record on the question of causation consists of the opinion of the VA examiner in September 2013 that hypersomnia was more likely related to service-connected depression.  The VA examiner explained that according to the literature there were many factors that contribute to hypersomnia, and the most common were depression, medication, and comorbid medical and psychiatric disorders.  The VA examiner noted a history of hypersomnia and depression since 2008 and concluded that hypersomnia was more likely related to depression as described in the medical literature.  



As the VA examiner applied medical analysis to the Veteran's history and the significant facts of the case in order to reach the conclusion submitted in the opinion, the opinion is persuasive evidence in favor of the claim of secondary service connection.  

While there is medical evidence that hypersomnia is unrelated to diabetes, there is no medical evidence against the claim that hypersomnia is related to depression, for this reason the Veteran prevails on the theory of secondary service connection due to service-connected dysthymic disorder.  And the Board need not reach the Veteran's lay evidence as proffered in his statements and testimony. 

Sleep Apnea

On the basis of the service treatment records alone sleep apnea was not affirmatively shown to have had onset in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Also, sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for certain chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  

Service connection may still be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  There is no evidence, either lay or medical, that relates sleep apnea to an injury, disease, or event in service. 




The Veteran does assert that sleep apnea is due to service-connected diabetes.  In support of his claim the Veteran cites an article by the Mayo Clinic to the effect that sleep apnea is three times more likely in people with diabetes  

Service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability (referred to as secondary service connection).  38 C.F.R. § 3.310.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the nexus or causal relationship between sleep apnea and service-connected diabetes mellitus. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Veteran's opinion as a lay person is limited to inferences that are based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between sleep apnea and service-connected diabetes is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of sleep apnea based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between sleep apnea and service-connected diabetes mellitus. 


As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim.

As for the evidence of record addressing secondary service connection, the record consists of medical evidence for and against the claim. 

The favorable medical evidence consists of the medical article cited by the Veteran that sleep apnea is three times more likely in people with diabetes.  A medical article can provide important support when combined with an opinion of a medical professional if the medical article discusses generic relationships with a degree of certainty such that under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  

Although the medical article provides at least plausible causality, the medical article is not combined with any medical opinion that addresses the specific facts of the Veteran's case, including the findings of sleep studies.  For this reason, while the medical article has some probative value on a material issue of fact, namely, the nexus or causal relationship between sleep apnea and service-connected diabetes mellitus, the Board does not find the evidence persuasive. 

As for the medical evidence against the claim, on VA examination in March 2009, after a review of the Veteran's history and the sleep studies by VA, the VA examiner expressed the opinion that sleep apnea was not caused by or the result of diabetes.  The VA examiner explained that the literature did not show any evidence that diabetes caused sleep apnea.  The Board finds the opinion of VA examiner adequate to decide the claim on the theory of secondary service connection to include aggravation.  




While the VA examiner did not use the term "aggravation," the context of the opinion, when read in its entirety, makes it clear that the VA examiner found no causal relationship of any kind, which by a reasonable inference encompasses aggravation, between sleep apnea and service-connected diabetes mellitus.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the medical report must be read as a whole).

The Board finds that the opinion is persuasive evidence that opposes the claim and outweighs the probative value of the medical article, which amounts to an unsubstantiated lay medical opinion.  

There is no lay or medical evidence that sleep apnea is caused by or aggravated by service-connected diabetes mellitus.  On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection, including secondary service connection, for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Hypertension

Evidence 

For the purpose of VA disability compensation, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101, Note (1).  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  



The service treatment records show that in July 1994 the Veteran's blood pressure was 150/84, in December 1994, it was 148/73, and in February 1995, the blood pressure reading was 144/54.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of hypertension. 

After service, on VA examination in September 1995, there were several blood pressure readings of 110/86 and 100/68. 

VA records show that in November 2005 the Veteran was on blood pressure medication.  In December 2005, there was a history of hypertension.  In April 2008, there was a five year history of hypertension.  The VA health-care professional stated that hypertension was most likely secondary to diabetes. 

On VA examination in May 2008, the assessment was essential hypertension.  The VA examiner, who is a physician, expressed the opinion that the Veteran's essential hypertension was not caused by diabetes mellitus because the Veteran's kidneys were not severely involved as laboratory studies showed normal kidney function.

On VA examination in September 2013, the assessment was essential hypertension.  After a review of the Veteran's service treatment records, the VA examiner did not see any elevated blood pressure readings in the Veteran's service treatment records.  The VA examiner expressed the opinion that the Veteran's hypertension was less likely than not related to service.  In support of the opinion, the VA examiner stated that any in-service elevated blood pressure readings did not lead to the diagnosis of hypertension in 2004 or 2005.

In support of his claim, the Veteran submitted the summary of a medical article from the Nature Clinical Practice noting that diabetes and hypertension are inexorably bound together.  The summary noted that early diagnosis and aggressive treatment are needed to prevent the development of further complications from diabetes and hypertension. 

Analysis

Blood pressure readings of 150/84, 148/73, and 144/54 in service were not manifestations of hypertension, that is, diastolic blood pressure predominantly 90 mm. or greater, or systolic blood pressure predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm, and hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as hypertension, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if hypertension becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

On the basis of the evidence of record, hypertension as a chronic disease was first documented in 2005 with history dating to 2003, both dates are beyond the one year presumptive period after discharge from service in 1995 for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

As hypertension is a chronic disease under 38 C.F.R. § 3.309, hypertension is also subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  



See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

While elevated blood pressure readings were not show in service, there were several 
systolic readings between 140 and 159 mm with a diastolic blood pressure less than 90 mm (150/84, 148/73, and 144/54), which may be indicative of, but not dispositive of essential hypertension.  The readings however lack the combination of manifestations sufficient to identify essential hypertension and sufficient observation to establish chronicity.  

As chronicity is not shown, service connection may be established by continuity of symptomatology after service.  Continuity of symptomatology requires evidence of a nexus between the current essential hypertension and the post-service symptoms.

The Veteran does not argue and the evidence does not show postservice continuity of symptomatology.  

Although service connection is not established under either 38 C.F.R. § 3.303(a) (affirmatively showing inception in service), or 38 C.F.R. § 3.309 (presumptively as a chronic disease), or 38 C.F.R. § 3.303(b) (chronicity or continuity of symptomatology), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service under 38 C.F.R. § 3.303(d) or by secondary service connection under 38 C.F.R. § 3.310.





On VA examination in September 2013, the VA examiner expressed the opinion that the hypertension was less likely than not related to service.  In support of the opinion, the VA examiner stated that any in-service elevated blood pressure readings did not lead to the diagnosis of hypertension in 2004 or 2005.  Also, the Veteran does not argue and the evidence does not otherwise show that hypertension is related to an injury, disease, or event during service.  And service connection under 38 C.F.R. § 3.303(d) (initial diagnosis after service) is not established.

The Veteran's primary argument is that hypertension is the result of service-connected diabetes mellitus.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
A simple medical condition is one capable of lay observation. The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. 
Jandreau, at 1377.  

Therefore the Veteran as a lay person is competent to describe elevated blood pressure readings, which are in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).





While elevated blood pressure readings are capable of lay observation, the presence of hypertension cannot be competently identified or diagnosed by the Veteran as a lay person based on mere personal observation, as such a diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.

Also hypertension is not the type of disability under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose hypertension.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

As the Veteran as a lay person is not competent to identify or diagnose hypertension, hypertension is not a simple medical condition, that is, one capable of lay observation.  Here the Veteran's argument that hypertension is the result of service-connected diabetes mellitus is an opinion or inference and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between hypertension and diabetes mellitus.  


As the Veteran's opinion is not competent evidence on the question of secondary service connection, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim. 

As for the evidence of record addressing secondary service connection, the record consists of favorable medical evidence and medical evidence against the claim.

The favorable medical evidence consists of the opinion of the VA's health-care professional in April 2008 that hypertension was likely secondary to diabetes and a medical article cited by the Veteran to the effect that diabetes and hypertension are inexorably bound together.

As for the medical opinion, without a rationale for the opinion, the opinion is merely conclusionary and is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion.  Stefl, at 125.  For this reason, the Board rejects the nexus opinion as medical evidence favorable to the claim.

Although the medical article provides at least plausible causality, the article has no probative value on a material issue of fact, namely, whether hypertension is the result of service-connected diabetes mellitus, because the article is not combined with adequate medical evidence that has considered the Veteran's medical history and addresses causation and aggravation with a cogent rationale.  For this reason, the Board rejects the article as favorable to the claim.

As for the medical evidence against the claim, in May 2008, the VA examiner expressed the opinion that the Veteran's essential hypertension was not caused by diabetes mellitus because the Veteran's kidneys were not severely involved as laboratory studies showed normal kidney function. 







Essential hypertension has no identifiable cause, which would eliminate diabetes as a causative factor.  See mayoclinic.org/diseases-conditons/high blood-pressure/basics/complications.  

As the record shows that the Veteran has essential hypertension, as the medical opinion is based on the Veteran's history, and as the VA examiner applied medical analysis to support the conclusion reached in the opinion, the opinion is persuasive evidence, which opposes rather than supports the claim.  

As for whether diabetes aggravated hypertension, during the appeal period, the medical evidence of record shows that the Veteran's blood pressure was controlled with medication and systolic blood pressure was predominantly 137 or less and diastolic blood pressure was 93 or less.  Under 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101, the blood pressure readings are in the range of the criteria for a 10 percent rating, which is the baseline, and there is no evidence of a permanent worsening or increase in the current level of disability above the baseline.

VA will not concede aggravation unless there is an increase in severity between the baseline level of disability and the current level of disability under 38 C.F.R. Part 4. 

Summary

As there is no competent lay evidence and as the favorable medical evidence is not persuasive, the preponderance of the evidence is against the claim based on the applicable theories of service connection, including secondary service connection and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page). 





ORDER

Service connection for hypersomnia secondary to service-connected dysthymic disorder is granted.

Service connection for sleep apnea to include as secondary to service-connected diabetes mellitus is denied.  

Service connection for hypertension to include as secondary to service-connected diabetes mellitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


